COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
BRIDGESTONE
  CORPORATION,
 
                            Appellant,
 
v.
 
CAROLINA PRU
  BELLORIN, ET AL.,
 
                            Appellees.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00123-CV
 
Appeal from the
 
143rd District Court
 
of Reeves County, Texas 
 
(TC# 01-05-17066-CVR) 
 



OPINION ON APPELLANT=S MOTION TO DISMISS
INTERLOCUTORY APPEAL
 
Before the Court is an interlocutory
appeal from the district court=s denial of Bridgestone Corporation=s special appearance.  Appellant Bridgestone Corporation submits
this motion to vacate the trial court=s order and dismiss appeal because
the plaintiff in the underlying matter has asked the Dallas County District
Court to sign an order of nonsuit, dismissing the underlying matter.  We vacate the trial court=s order denying the special
appearance and dismiss the appeal as moot.




Following the institution of this
appeal, appellee Bellorin filed its notice nonsuiting Bridgestone in the trial
court.  Rule 162 of the Texas Rules of
Civil Procedure gives a plaintiff the right to take a nonsuit at any time
before he has rested his case.  Tex. R. Civ. P. 162.  The nonsuit renders this appeal moot.
The dismissal of the action against
Bridgestone vitiates the earlier interlocutory order.  See In re Bennett, 960 S.W.2d 35, 38
(Tex. 1997); Hyundai Motor Co. v. Alvarado, 892 S.W.2d 853, 854-55 (Tex.
1995).  As the order denying Bridgestone
Corporation=s special appearance is an
interlocutory order not reflecting any judgment on the merits of the case, we
must vacate that order of the trial court.
Conclusion
We vacate the trial court=s order denying Bridgestone=s special appearance, grant the
appellant=s motion, and dismiss the
interlocutory appeal as moot.
 
SUSAN
LARSEN, Justice
October 31, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)